211 Ga. 820 (1955)
89 S.E.2d 170
WADDELL et al.
v.
GOLDIN et al.
19035.
Supreme Court of Georgia.
Argued July 12, 1955.
Decided September 12, 1955.
Murphy & Murphy, E. B. Jones, Jr., for plaintiffs in error.
Claude V. Driver, C. B. McGarity, contra.
ALMAND, Justice.
This is a contest between two factions or groups of members of the Congregational Methodist Church of Union Hill as to their respective rights to the use of the church building. The plaintiffs, by equitable petition, seek to enjoin the defendants from using the church building, and from interfering with its use by the plaintiffs, on the ground that the defendants have withdrawn or seceded from the Congregational Methodist Church. On the hearing of the prayer for an interlocutory injunction, the court, after hearing evidence, refused to grant the relief prayed for by the plaintiffs. It would serve no useful purpose to review the evidence, or discuss the questions of law argued by counsel for the plaintiffs in their brief, for the reason that the evidence on the material issues of fact is conflicting, and in such *821 a situation it cannot be said that the trial judge abused his discretion in denying an interlocutory injunction. Mobley v. Brundage, 170 Ga. 829 (154 S.E. 452); Fuller v. Goldberg, 171 Ga. 696 (156 S.E. 582); Malone v. Glover, 173 Ga. 780 (161 S.E. 602); Hardy v. Thomas, 208 Ga. 752 (69 S.E.2d 609).
Judgment affirmed. All the Justices concur.